DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
2.	The applicant's oath/declaration had been reviewed by the Examiner and is found to
conform to the requirements prescribed in 37.C.F.R.1.63.

Foreign Priority
3.    Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
4.	The information disclosure statements (IDS) were submitted on 03/01/22 and 03/20/20. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the Examiner.

Claim Rejections - 35 USC § 103
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

6.	The following is a quotation of (AIA ) 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1, 3, 9, 11, 13, and 19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Krimermann et al (5,864,145) in view of Siessegger et al (2019/0219662 A1).
Regarding claims 1 and 11, Krimermann et al discloses an apparatus/method, comprising: 
a light emitting unit (10) configured to emit a sheet of light for illuminating an object (a reference body) (col. 3, lines 1-8); 
a detection source (22, e.g., a CCD camera) for receiving the sheet of light (col. 3, lines 9-15); and
the apparatus configured to utilize a triangulation principle for optical tracing of the reference body, wherein a height of the object (the reference body) is determined based on triangulation techniques (col. 3, lines 23-34).
 Krimermann et al et al does not seem to particularly disclose: 
estimating a first position information of the object, based on time of flight detection of light reflected by the object; and 
detect light reflected by the object for determining second position information of the object, wherein the second position information of the object is determined based on triangulation, and wherein the triangulation is based on the estimated first position information. 
However, Siessegger et al teaches system/method for determining/detecting a position of an object (a portable device) comprising:
estimating a first position information of an object/device (212, 214), based on time of flight (ToF, a signal parameter) detection of light (714) (abs.; para. [0036], [0028]); and
determining a (second) position information of the object/device (212), wherein the (second) position information of the object is determined based on triangulation, and wherein the triangulation is based on the estimated first position information, in order to determine the position of objects in indoor environments and enhance accuracy of position information (abs.; paras. [0018], [0027], [0030], [0032], [0039], [0047], [0051-0054], [0058], [0002], [0018]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the apparatus/method as taught by Krimermann et al to incorporate/combine Siessegger et al’s teachings as above so as to estimate the first position information of the object, based on time of flight detection of light reflected by the object, and 
detect light reflected by the object for determining the second position information of the object, wherein the second position information of the object is determined based on the triangulation, and wherein the triangulation is based on the estimated first position information, in order to determine the position of objects in indoor environments and enhance accuracy of position information. 
Regarding claims 3 and 13, Krimermann et al discloses, wherein the light emitting unit is further configured to emit the sheet of light in a predefined direction (Fig. 1, 18). 
Regarding claims 9 and 19, Siessegger et al teaches, wherein the detection source comprises an image sensor (214) and a time-of-flight sensor (214) (paras. [0024], [0028], [0036], [0094], [0096]).

8.	Claims 2 and 12 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Krimermann et al (5,864,145) and Siessegger et al (2019/0219662 A1) as applied to claims 1 and 11 above, respectively, and further in view of Galera et al (2018/0003807 A1).
Regarding claims 2 and 12, the combination of Krimermann et al and Siessegger et al does not seem to particularly disclose, wherein the first position information represents a distance between the time of flight sensor and the object.
However, Galera et al teaches a tome of flight sensor comprising using optical techniques to generate a distance information between the time of flight sensor and object(s) and surfaces within the camera's viewing field, in order to recognize different object classifications based on the shape of the waveform returned from those objects, wherein  objects or conditions that can be identified based on waveform signatures can include, but are not limited to, snow, aerosols, water, fog, or mist (paras. [0036], [0072]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the apparatus/method as taught by Krimermann et al to incorporate/combine Galera et al’s teaching as above so that the first position information represents the distance between the time of flight sensor and the object, in order to recognize different object classifications based on the shape of the waveform returned from those objects, wherein  objects or conditions that can be identified based on waveform signatures can include, but are not limited to, snow, aerosols, water, fog, or mist.
9.	Claims 4 and 14 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Krimermann et al (5,864,145) and Siessegger et al (2019/0219662 A1) as applied to claims 1 and 11 above, respectively, and further in view of Rochette et al (2019/0236798 A1).
Regarding claims 4 and 14, the combination of Krimermann et al and Siessegger et al does not seem to particularly disclose, wherein the sheet of light includes a plurality of light rays in a plane.
However, Rochette et al teaches structured light matching from two cameras comprising:
a plurality of light rays in a plane, in order to reduce interferences from ambient light and other sources, and solve the matching problem independently for each single frame, with only two cameras, wherein a projected pattern which may change and no particular constraint on the observed scene (Fig. 2; paras. [0039-0040], [0012]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the apparatus/method as taught by Krimermann et al to incorporate/combine Rochette et al’s teachings as above so that the light emitting unit is further configured to emit the plurality of sheets of light, in order to reduce interferences from ambient light and other sources, and solve the matching problem independently for each single frame, with only two cameras, wherein a projected pattern which may change and no particular constraint on the observed scene.

10.	Claims 5-6 and 15-16 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Krimermann et al (5,864,145) and Siessegger et al (2019/0219662 A1) as applied to claims 1 and 11 above, respectively, and further in view of Rochette et al (2019/0236798 A1) and Oggier et al (2018/0081062 A1).
Regarding claims 5 and 15, the combination of Krimermann et al and Siessegger et al does not seem to particularly disclose, wherein the light emitting unit is further configured to emit a plurality of sheets of light.
However, Rochette et al teaches structured light matching from two cameras comprising:
a light emitting unit being further configured to emit a plurality of sheets of light, in order to reduce interferences from ambient light and other sources, and solve the matching problem independently for each single frame, with only two cameras, wherein a projected pattern which may change and no particular constraint on the observed scene (Fig. 2; paras. [0039-0040], [0012]).

Furthermore, as an additional/supplemental support, Oggier et al teaches line scan sensor comprising a scanning line projector (22) emitting a plurality of sheets of light, and multiple parallel lines are thus generated and scanned together simultaneously over scene, wherein the plurality of sheets of light can be generated by multiple light sources or by a single light source with suitable beam splitting optics, and a processor (25) for receiving and processing the signals due to all of the projected lines concurrently, thereby shortening the overall scan time and providing improved apparatus and methods for optical depth sensing. (paras. [0042], [0006]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the apparatus/method as taught by Krimermann et al to incorporate/combine Rochette et al and Oggier et al’s teachings as above so that the light emitting unit is further configured to emit the plurality of sheets of light, in order to shorten the overall scan time and provide improved apparatus and methods for optical depth sensing, reduce interferences from ambient light and other sources, and solve the matching problem independently for each single frame, with only two cameras, wherein a projected pattern which may change and no particular constraint on the observed scene.
Regarding claims 6 and 16, Rochette et al teaches, wherein at least two sheets of light are emitted at two different directions (Fig. 2-3; para. [0054]).

11.	Claims 7 and 17 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Krimermann et al (5,864,145), Siessegger et al (2019/0219662 A1), Rochette et al (2019/0236798 A1), and Oggier et al (2018/0081062 A1) as applied to claims 5 and 15 above, respectively, and further in view of Huang (2009/0231660 A1).
Regarding claims 7 and 17, the combination of Krimermann et al, Siessegger et al, Rochette et al, and Oggier et al does not seem to particularly disclose, wherein the plurality of sheets of light are emitted at a random time period.
However, Huang teaches observing device/method comprising, wherein a plurality of sheets of light are emitted at a random/different time period, in order to visualize a flow field on different planes nimbly, quickly and almost simultaneously, provide an observing device and method for a three-dimensional flow field having the facility in the visualization, and the capability of integrating the analysis data of each point in the three-dimensional flow field to output a complete and reliable analyzed result (paras. [0048], [0006-0008]).

Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the apparatus/method as taught by Krimermann et al to incorporate/combine Huang’s teaching as above so that the plurality of sheets of light are emitted at a random/different time period, in order to visualize a flow field on different planes nimbly, quickly and almost simultaneously, provide an observing device and method for a three-dimensional flow field having the facility in the visualization, and the capability of integrating the analysis data of each point in the three-dimensional flow field to output a complete and reliable analyzed result.

12.	Claims 8 and 18 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Krimermann et al (5,864,145) and Siessegger et al (2019/0219662 A1) as applied to claims 1 and 11 above, respectively, and further in view of Doerband (2006/0215177 A1).
Regarding claims 8 and 18, the combination of Krimermann et al and Siessegger et al does not seem to particularly disclose, a circuitry configured to determine a shape of the object, based on the detection of light reflected by the object.
However, Doerband teaches an optical system/method comprising a circuitry configured to determine a shape of the object, based on a detection of light reflected by an object with a relatively simple measurement, and further provide a corresponding method of manufacturing the object (abs.; paras. [0013-0014], [0019]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the apparatus/method as taught by Krimermann et al to incorporate/combine Doerband’s teaching as above so that the circuitry is configured to determine the shape of the object, based on the detection of light reflected by the object with a relatively simple measurement, and further provide a corresponding method of manufacturing the object.

13.	Claims 10 and 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Krimermann et al (5,864,145) and Siessegger et al (2019/0219662 A1) as applied to claims 1 and 11 above, respectively, and further in view of Usami (2012/0154807 A1).
Regarding claims 10 and 20, the combination of Krimermann et al and Siessegger et al does not seem to particularly disclose, wherein the detection source is based on a complementary metal-oxide-semiconductor sensor.


However, Usami teaches an optical system comprising 
a light receiving element (21) includes a CMOS (complementary metal- oxide-semiconductor sensor) having a plurality of two-dimensionally arranged pixels, in order to detect a displacement of an object by a triangulation system (paras. [0060], [0003]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the apparatus/method as taught by Krimermann et al to incorporate/combine Usami’s teaching as above so that the detection source is based on the complementary metal-oxide-semiconductor sensor, in order to detect a displacement of an object by the triangulation system.

Conclusion
14.	The prior art made of record is considered pertinent to Applicant's disclosure.
A.	FENTON et al (2019/0079192 A1), Time-of-flight augmented structured light range sensor.
B.	Wu et al (2010/0207912 A1), Detection module and optical detection system comprising the same.

15.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWN S AN whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.

16.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

17.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.















/SHAWN S AN/Primary Examiner, Art Unit 2483